DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the vehicle hood locking mechanism as claimed in the independent claims 1, 10, and 11.
Regarding claims 1, 10, and 11, the prior art of record, including a combination of Matsui et al. (US 4489967) and Forster et al. (US 3505840) disclose a vehicle hood locking mechanism relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach a vehicle hood locking mechanism comprising a helical portion structured to be insertable into an opening into a cavity in a first direction when the helical portion is in the first rotational position, and wherein the helical portion is structured to be insertable into the opening in a second direction opposite the first direction when the helical potion is in the second rotational position. Regarding claim 10, the prior art fails to teach a vehicle hood locking mechanism comprising a spring member coupled to a helical portion and structured to exert a biasing force on the helical portion tending to rotate the helical portion from the second rotational position to the first rotational position. Regarding claim 11, the prior art fails to teach a vehicle hood locking mechanism comprising an actuator portion spaced apart from the helical portion and coupled to the helical portion so as to rotate with the helical portion, wherein the actuator portion is structured to enable a user to rotate the helical portion from the first rotational position to the second rotational position by rotating the actuator portion against a biasing force exerted by a spring member. One of ordinary skill in the art would not find it obvious to modify the vehicle hood locking mechanism of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the vehicle hood locking mechanism of claims 1, 10, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675